Exhibit 10.1

December 12, 2014

Allied Nevada Gold Corp

9790 Gateway Drive, Suite 200

Reno, Nevada 89521

Re: Allied Nevada Gold Corp. - Lock-Up Agreement

Dear Sirs:

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the “Purchase Agreement”), dated as of
December 9, 2014 by and among Allied Nevada Gold Corp., a Delaware corporation
(the “Company”) and the investors party thereto (the “Buyers”), with respect to
the issuance of shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Purchase Agreement.

In order to induce the Buyers to enter into the Purchase Agreement, each
undersigned agrees that, commencing on the date hereof and ending on the date
sixty days following the Closing Date (the “Lock-Up Period”), the undersigned,
without the prior written consent of H.C. Wainwright & Co., LLC, will not, and
will cause all affiliates (as defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) of the undersigned or any person in privity
with the undersigned or any affiliate of the undersigned not to, (i) offer,
sell, offer to sell, contract or agree to sell, hypothecate, pledge, sell or
grant any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, make any short sale
or otherwise transfer or dispose of or agree to dispose of, directly or
indirectly, any shares of Common Stock or Common Stock Equivalents, or establish
or increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities and Exchange Act of
1934, as amended and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to any shares of Common Stock or
Common Stock Equivalents owned directly by any of the undersigned (including
holding as a custodian) or with respect to which any of the undersigned has
beneficial ownership within the rules and regulations of the Securities and
Exchange Commission (collectively, the “Undersigned’s Shares”), or (ii) enter
into any transaction that would have the same effect, or enter into any swap,
hedge or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any of the Undersigned’s Shares,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of shares of Common Stock or other securities, in cash or
otherwise, (iii) make any demand for or exercise any right or cause to be filed
a registration statement, including any amendments thereto, with respect to the
registration of any shares of Common Stock or Common Stock Equivalents or
(iv) publicly disclose the intention to do any of the foregoing.

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which



--------------------------------------------------------------------------------

reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if the Undersigned’s Shares would be disposed of
by someone other than the undersigned. Such prohibited hedging or other
transactions would include, without limitation, any short sale or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) whether or not with respect to any of the Undersigned’s Shares or
whether or not with respect to any security that includes, relates to, or
derives any significant part of its value from the Undersigned’s Shares.

Notwithstanding the foregoing, the undersigned may transfer (i) the
Undersigned’s Shares as a bona fide gift or gifts, provided that the donee or
donees thereof agree to be bound in writing by the restrictions set forth
herein, or (ii) the Undersigned’s Shares to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value. For purposes of this Lock-Up Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. The undersigned now has, and, except as contemplated
by the immediately preceding sentence, for the duration of this Lock-Up
Agreement will have, good and marketable title to the Undersigned’s Shares, free
and clear of all liens, encumbrances, and claims whatsoever. The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent (the “Transfer Agent”) and registrar against the
transfer of the Undersigned’s Shares except in compliance with the foregoing
restrictions.

In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Lock-Up Agreement.

Each of the undersigned acknowledges that the execution, delivery and
performance of this Lock-Up Agreement is a material inducement to each Buyer to
complete the transactions contemplated by the Purchase Agreement and that the
Company shall be entitled to specific performance of such undersigned’s
obligations hereunder. Each undersigned hereby represents that such undersigned
has the power and authority to execute, deliver and perform this Lock-Up
Agreement, that such undersigned has received adequate consideration therefor
and that such undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement. The undersigned hereby
represent that there are no other affiliates of the undersigned that hold
securities of the Company.

Each undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon such undersigned’s heirs, legal
representatives, successors, and assigns.

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

2



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Very truly yours,

 

Exact Name of Shareholder

 

Authorized Signature

 

Title

Agreed to and Acknowledged:

Allied Nevada Gold Corp.

 

By:  

 

  Name:   Title:

 

4